Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 6, 9, 12, 14, 17, 20-22, 25,26, 29, 31 and 36-38 are pending and under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Pham et al. and Tsai et al.
Claims 1-3, 9, 12, 14, 17, 20, 26, 29, 31 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (WO2014071070; cited in IDS filed 07 February 2022) in view of Tsai et al. (WO2016028887).
Pham et al. teach analysis of target nucleic acids comprising fragmenting target nucleic acid and attaching stem loop, i.e. hairpin,  adapters to fragmented ends; wherein a primer binding site resides in at least one adapter  (e.g. Entire Pham reference and especially para 0007-0008, pg. 3-4; para 0039,pg. 16-17). 
 Pham et al. teach target nucleic acids include DNA ,including genomic DNA, and RNA (e.g. para 0027,pg. 10).
 Additionally, Pham et al. teach an embodiment of enriching target nucleic acids comprising contacting adapter-ligated target fragments with polymerase having strand-displacing activity and primers  to “open up” a double stranded target region and generate a nascent strand from the target template. The resulting single-stranded target region is then subject to capture by “capture hook” oligonucleotides  comprising complementary sequence to target. Pham et al. also teach the capture hook oligonucleotide is attached to solid support. Isolated target nucleic acids are subsequently removed from capture hook oligonucleotides and subjected to  further analysis including sequencing (e.g. Entire Pham reference and especially para 0054-0057, pg. 27-30; para 0133, pg. 72-73).
Furthermore, Pham et al. teach embodiments of capture hook oligonucleotides comprising a region that is complementary to target nucleic acid and a region that allows attachment to a solid support (e.g. para 0056-0057,pg. 28-30).
Furthermore, Pham et al. teach removal of all non-target nucleic acids by exonuclease treatment after isolation of target(e.g. para 0077, pg. 40-41).
In another embodiment, Pham et al. teach a similar method wherein target nucleic acids are extended using a primer and nucleotides comprising biotin tags  to generate a biotinylated construct that facilitates isolation. After isolating targets of interest, the nascent strand, i.e. biotinylated construct, is removed by denaturation and a sequencing primer is annealed to at least one stem loop adapter to facilitate sequencing of target nucleic acid. The resulting target construct comprises renaturation  of the two strands of the double stranded target nucleic acid  which can be subjected to further analysis ( e.g. Entire Pham reference and especially Subsequently, the biotin-labeled extension product ( 450) is removed from the construct by denaturation, and a sequencing primer (460) is annealed to at least one of the stem-loop adapters to arrive at the construct in Figure 4D. This construct is shown under non-denaturing conditions, so the two strands of the double-stranded insert (410) have annealed together again. This complex can be subjected to further analysis, e.g., sequencing-by-synthesis, amplification, etc as in para 0081,pg. 43; Fig. 4A-D).
Like Pham et al., Tsai et al. teach methods  comprising enrichment of target nucleic acids comprising joining a stem loop adapter to at least one end of target nucleic acid molecules. Furthermore, Tsai et al. teach their methods of enrichment comprise annealing an oligonucleotide probe to a strand of the target nucleic acid molecule to facilitate isolation of target nucleic acids. Furthermore, Tsai et al. teach the oligonucleotide probe comprises an affinity tag such as biotin, which facilitates isolation of the complex comprising target nucleic acid using streptavidin-associated surfaces, i.e. beads or arrays (e.g. Entire Tsai reference and especially  para 0006,pg. 2-3; para 0030-0031,pg. 12-13; para 0047,pg. 22; para 0055-0057,pg. 27-29; Fig 4). The isolated target molecules are subjected to further analysis such as sequencing (e.g. para 0006, pg. 2-3).
As depicted in Fig. 4, Tsai et al. teach target molecules are renatured after isolation and prior to further analysis such as sequencing. 
 Tsai et al. also teach the target nucleic acid molecules are DNA and/or RNA, including genomic DNA (e.g. para 0025-0026, pg. 10-11).
Tsai et al. also teach an embodiment wherein the oligonucleotide probe facilitates extension of target nucleic acids (i.e. as a primer) and is removed prior to further target analysis (e.g. para 0049,pg. 23-24). 
Furthermore, Tsai et al. teach removal of all non-target nucleic acids by exonuclease treatment (e.g. para 0070, pg. 37).
 Furthermore, Tsai et al. teach the same or different adapters are attached at either end of target nucleic acid molecules.  Tsai et al. teach one or both are stem-loop/hairpin adapters and also teach an embodiment comprising providing linear adapters that are resistant to exonuclease digestion (e.g. para 0072, pg. 38-39). 
Furthermore, Tsai et al. teach the adapters comprise sequences having different functionalities such as primer binding sites, barcodes, cleavage sites, modified nucleotides or sequences having complementarity to oligonucleotides for affinity purification (e.g. the hairpin adapters and/or stem-loop adapters can comprise various elements, such as a primer binding site complementary to a sequencing primer, an oligonucleotide binding site complementary to an oligonucleotide linked to a solid surface (e.g., a bead, array, column, etc.), a restriction site, an affinity tag, a barcode, or one or more modifications, e.g., methylated bases, PNA (peptide nucleic acid) nucleotides, LNA (locked nucleic acid) nucleotides, 2'-0-methyl-modified nucleotides as in para 0009,pg. 5-6; para 0072, pg. 38-39; para 0076,pg. 41). 
Furthermore, Tsai et al. teach providing an array of probes to capture target molecules (e.g. para 0006, pg. 2-3; para 0030-0031, pg. 12-13; para 0051, pg. 25; para 0055-0057, pg. 27-29)
 Furthermore, Tsai et al. teach an embodiment wherein target nucleic acid is complexed with strand –displacing polymerase, resulting in the polymerase activity yielding an opened double stranded target nucleic acid structure which is subsequently captured with “capture-hook” oligonucleotides (e.g. para 0083-0084, pg. 45-46).
Furthermore, Tsai et al. teach their methods of enrichment can be used for analysis of multiplexed samples using different barcodes to provide different types of source information (e.g. para 00107, pg. 57-58).
Therefore, as both Pham et al. and Tsai et al. teach methods for enrichment of target nucleic acid molecules comprising attaching stem-loop adapters to target molecules prior to isolation and sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify to modify the methods of Pham et al. comprising attaching stem-loop adapters to target nucleic acids and contacting with strand-displacing polymerase, primers and capture hook oligonucleotides to facilitate enrichment and isolation of target nucleic acids prior to further analysis including sequencing and to include renaturation of target nucleic acids after isolation as taught in another embodiment of Pham et al.  and to include techniques including attaching different adapters at each end of each target molecule comprising attaching a stem-loop adapter at one end and a linear adapter at the other end of the target molecule and capturing target molecules using biotinylated probes  that bind with streptavidin coated supports as taught by Tsai et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of enriching for nucleic acids comprising a target sequence from a mixture of nucleic acids.
Therefore, the combined teachings of Pham et al. and Tsai et al. render obvious the limitations: a method of enriching for nucleic acids comprising a target sequence from a mixture of nucleic acids, comprising: providing a mixture of nucleic acids, wherein the nucleic acids comprise: a double-stranded insert region having a first and second end, wherein one or more insert regions include a target sequence; and a hairpin adapter comprising a nucleic acid synthesis primer binding site at the first end; hybridizing a synthesis primer to the nucleic acid synthesis primer binding site in the hairpin adapter of the nuclei acids; and placing the hybridized nucleic acids in a nucleic acid synthesis reaction mixture comprising a strand-displacing nucleic acid polymerase to generate a nascent nucleic acid strand on one strand of the double-stranded nucleic acid insert of the nucleic acids, thereby displacing the complementary strand of the nucleic acids. contacting the displaced complementary strand of the nucleic acids to one or more capture probes comprising a retrieval region and a capture region specific for the target sequence, wherein the contacting is under conditions that allow sequence-specific binding of the capture region to the target sequence; isolating nucleic acids bound to the one or more capture probes using the retrieval region; removing the one or more capture probes from the isolated nucleic acids; and renaturing the double-stranded insert region of the isolated nucleic acids, thereby enriching for nucleic acids comprising the target sequence as required by claim 1.
Furthermore, as both Pham et al. and Tsai et al. teach both ends of target nucleic acids are attached to adapters, the combined teachings of Pham et al. and Tsai et al. render obvious claim 2.
Furthermore, as Tsai et al. teach attaching linear adapters (e.g. para 0072, pg. 38-39), the combined teachings of Pham et al. and Tsai et al. render claim 3 obvious.
Regarding claims 9 and 26:
As noted above, both Pham et al. and Tsai et al. teach embodiments wherein the target nucleic acids are captured by oligonucleotides  to facilitate enrichment of target molecules. Furthermore, Tsai et al. teach an embodiment wherein the oligonucleotide probe facilitates extension of target nucleic acids (i.e. as a primer) and is removed prior to further target analysis (e.g. para 0054-0057, pg. 27-29, Pham; para 0049,pg. 23-24, Tsai). 
Furthermore, both Pham et al. and Tsai et al. teach removal of all non-target nucleic acids by exonuclease treatment after isolation of target (e.g. para 0077, pg. 40-41, Pham;  para 0070, pg. 37, Tsai).
 Furthermore, Pham et al. teach a method wherein target nucleic acids are extended using a primer and nucleotides comprising biotin tags  to generate a biotinylated construct that facilitates isolation. After isolating targets of interest, the nascent strand, i.e. biotinylated construct, is removed by denaturation and a sequencing primer is annealed to at least one stem loop adapter to facilitate sequencing of target nucleic acid. The resulting target construct comprises renaturation  of the two strands of the double stranded target nucleic acid  and can be subjected to further analysis ( e.g. Entire Pham reference and especially Subsequently, the biotin-labeled extension product ( 450) is removed from the construct by denaturation, and a sequencing primer (460) is annealed to at least one of the stem-loop adapters to arrive at the construct in Figure 4D. This construct is shown under non-denaturing conditions, so the two strands of the double-stranded insert (410) have annealed together again. This complex can be subjected to further analysis, e.g., sequencing-by-synthesis, amplification, etc as in para 0081,pg. 43; Fig. 4A-D).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Pham et al. and Tsai et al. comprising attaching stem-loop adapters to target nucleic acids and annealing probes to facilitate isolation and enrichment of target nucleic acids to include the embodiments of both Pham and Tsai comprising removal of non-target molecules by exonuclease treatment and to include the embodiment of Pham of removing the nascent strand prior to sequencing and to include the  embodiment of Tsai comprising removal of oligonucleotide capture probe by exonuclease treatment because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of enriching for nucleic acids comprising a target sequence from a mixture of nucleic acids.
Therefore, the combined teachings of Pham et al. and Tsai et al. render obvious claim 9 and 26.
Furthermore, as Tsai et al. teach providing an array of biotinylated probes to capture target molecules (e.g. para 0006, pg. 2-3; para 0030-0031, pg. 12-13; para 0051, pg. 25; para 0055-0057,pg. 27-29), the combined teachings of Pham et al. and Tsai et al. render claim 12 obvious.
Furthermore, as Pham et al. teach the stem loop adapters of their methods comprise a primer binding site for a sequencing primer (e.g. Entire Pham reference and especially para 0007-0008, pg. 3-4; para 0039,pg. 16-17; and a sequencing primer (460) is annealed to at least one of the stem-loop adapters to arrive at the construct in Figure 4D. This construct is shown under non-denaturing conditions, so the two strands of the double-stranded insert (410) have annealed together again. This complex can be subjected to further analysis, e.g., sequencing-by-synthesis, amplification, etc as in para 0081,pg. 43; Fig. 4A-D), the combined teachings of Pham et al. and Tsai et al. render claim 14 obvious.
Furthermore, as Tsai et al. teach attaching linear adapters comprising ends that are resistant to exonuclease digestion (e.g. para 0072, pg. 38-39), the combined teachings of Pham et al. and Tsai et al. render claim 17 obvious.
Furthermore, as both Pham et al. and Tsai et al. teach adapters comprising a sequencing primer binding site, the combined teachings of Pham et al. and Tsai et al. render claim 20 obvious.
Furthermore, as Tsai et al. teach biotinylated probes that facilitate isolation with streptavidin-associated surfaces (e.g. para 0006, pg. 2-3; para 0030-0031, pg. 12-13; para 0047,pg. 22; para 0055-0057,pg. 27-29; Fig 4), the combined teachings of Pham et al. and Tsai et al. render claims 29 and 31 obvious.
Furthermore, as both Pham et al. and Tsai et al. teach isolated target nucleic acid molecules are subjected to sequencing, the combined teachings of Pham et al. and Tsai et al. render claim 36 obvious.
Furthermore, as both Pham et al. and Tsai et al. teach the target nucleic acid molecules are DNA and/or RNA, including genomic DNA, the combined teachings of Pham et al. and Tsai et al. render claim 37 obvious.
Furthermore, Tsai et al. teach their methods of enrichment can be used for analysis of multiplexed samples using different barcodes to provide different types of source information (e.g. para 00107, pg. 57-58). Therefore, the combined teachings of Pham et al. and Tsai et al. render claim 38 obvious.


Pham et al., Tsai et al. and Weng et al.
Claims 6, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Pham et al. and Tsai et al.,  as applied to claims 1-3, 9, 12, 14, 17, 20, 26, 29, 31 and 36-38 above, and further in view of Weng et al. (WO2017096322; filed 02 December 2016).
The combined teachings of Pham et al. and Tsai et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Pham et al. and Tsai et al. disclose methods of enrichment comprising using oligonucleotide probes to facilitate isolation and enrichment of target nucleic acid molecules.
 Furthermore, Tsai et al. teach an embodiment wherein the oligonucleotide probe facilitates extension of target nucleic acids (i.e. as a primer) and is removed prior to further target analysis (e.g. para 0049,pg. 23-24).
Furthermore, both Pham et al. and Tsai et al. teach removal of all non-target nucleic acids by exonuclease treatment( e.g. para 0077, pg. 40-41, Pham;  para 0070, pg. 37, Tsai).
Furthermore, Pham et al. teach a method wherein target nucleic acids are extended using a primer and nucleotides comprising biotin tags  to generate a nascent biotinylated construct that facilitates isolation. After isolating targets of interest, the nascent strand, i.e. biotinylated construct, is removed by denaturation and a sequencing primer is annealed to at least one stem loop adapter to facilitate sequencing of target nucleic acid. The resulting target construct comprises renaturation  of the two strands of the double stranded target nucleic acid  and can be subjected to further analysis ( e.g. Entire Pham reference and especially Subsequently, the biotin-labeled extension product ( 450) is removed from the construct by denaturation, and a sequencing primer (460) is annealed to at least one of the stem-loop adapters to arrive at the construct in Figure 4D. This construct is shown under non-denaturing conditions, so the two strands of the double-stranded insert (410) have annealed together again. This complex can be subjected to further analysis, e.g., sequencing-by-synthesis, amplification, etc as in para 0081,pg. 43; Fig. 4A-D).
However,  the combined teachings of Pham et al. and Tsai et al. do not expressly teach claims 6 and 25.
Prior to the effective filing date of the claimed invention, Weng et al. teach that it is known in the art to use capture probes comprising RNA and methods are known for degrading these probes to retrieve captured target DNA, such as treating with RNAse H to degrade RNA capture probes from an RNA/DNA duplex (e.g. para 0058, pg. 20; para 00122, pg. 54).
 Furthermore, Weng et al. teach degrading DNA capture probes using exonucleases is known in the art (e.g. para 00122, pg. 54).
 Additionally, Weng et al. teach it is known in the art to provide capture probes comprising uracil bases and to remove these probes by contacting with uracil specific excision reagent (USER) (e.g. para 0143-0144,pg. 66-67).
 Therefore, as Pham et al.. Tsai et al. and Weng et al. all teach removing unwanted nucleic acid entities such as capture probes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Pham et al. and Tsai et al. to include using RNA or DNA capture probes and using RNAse H to remove RNA from a duplex comprising target DNA or using exonucleases or USER reagent mixture to remove DNA capture probes as taught by Weng et al.  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of enriching for nucleic acids comprising a target sequence from a mixture of nucleic acids.
 Therefore, the combined teachings of Pham et al., Tsai et al. and Weng et al. render obvious claims 6, 9 and 25.

Pham et al., Tsai et al. and Underwood et al.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Pham et al. and Tsai et al.,  as applied to claims 1-3, 9, 12, 14, 17, 20, 26, 29, 31 and 36-38 above, and further in view of Underwood et al. (US20120196279).
The combined teachings of Pham et al. and Tsai et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Pham et al. and Tsai et al. disclose methods of enrichment comprising using oligonucleotide probes to facilitate isolation and enrichment of target nucleic acid molecules.
As noted above, both Pham et al. and Tsai et al. teach methods comprising stem loop adapters to at least one end of target nucleic acids.
Furthermore, Tsai et al. teach the same or different adapters are attached at either end of target nucleic acid molecules.  Tsai et al. also teach providing stem-loop/hairpin adapters and linear adapters (e.g. para 0072, pg. 38-39). 
Furthermore, Pham et al. teach the stem loop adapters of their methods comprise a primer binding site for a sequencing primer (e.g. Entire Pham reference and especially para 0007-0008, pg. 3-4; para 0039,pg. 16-17; and a sequencing primer (460) is annealed to at least one of the stem-loop adapters to arrive at the construct in Figure 4D. This construct is shown under non-denaturing conditions, so the two strands of the double-stranded insert (410) have annealed together again. This complex can be subjected to further analysis, e.g., sequencing-by-synthesis, amplification, etc as in para 0081,pg. 43; Fig. 4A-D).
Furthermore, Tsai et al. teach the adapters comprise sequences having different functionalities such as primer binding sites, barcodes, cleavage sites, modified nucleotides or sequences having complementarity to oligonucleotides for affinity purification (e.g. the hairpin adapters and/or stem-loop adapters can comprise various elements, such as a primer binding site complementary to a sequencing primer, an oligonucleotide binding site complementary to an oligonucleotide linked to a solid surface (e.g., a bead, array, column, etc.), a restriction site, an affinity tag, a barcode, or one or more modifications, e.g., methylated bases, PNA (peptide nucleic acid) nucleotides, LNA (locked nucleic acid) nucleotides, 2'-0-methyl-modified nucleotides as in para 0009,pg. 5-6; para 0072, pg. 38-39; para 0076,pg. 41). 
Furthermore, Tsai et al. teach target fragments comprising a single stem-loop adapter can be treated to add another stem-loop adapter (e.g. para 0055, pg. 27-28).
  Additionally, prior to the effective filing date of the claimed invention, Underwood et al. teach techniques are known in the art to provide target nucleic acid comprising a linear adapter comprising a restriction site, i.e. linearized vector, which, when the restriction site is cleaved, provides a “sticky end”  for ligation with a stem-loop adaptor (e.g. para 0050,pg. 8-9).
 Therefore as Pham et al. ,Tsai et al. and Underwood et al.  all teach methods comprising preparing target fragments for attachment of stem-loop adapters, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Pham et al. and Tsai et al. to include a technique of cleaving, at a restriction site, linear adapters that are attached to target nucleic acid, wherein the restriction cleavage yields a sticky end for ligation with a stem-loop adaptor as taught by Underwood et al.  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of enriching for nucleic acids comprising a target sequence from a mixture of nucleic acids.
 Therefore, the combined teachings of Pham et al., Tsai et al. and Underwood et al. render obvious claim 21.
Furthermore, as both Pham et al. and Tsai et al. teach providing stem-loop adapters on each end of the target molecules, wherein the adapters comprise sequencing primer binding site, the combined teachings of Pham et al., Tsai et al. and Underwood et al. render claim 22 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent No. 10,640,818
Claims 1-3, 6, 9, 12, 14, 17, 20-22, 25,26, 29, 31 and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,640,818 in view of  Pham et al. (WO2014071070);Tsai et al. (WO2016028887); Weng et al. (WO2017096322; filed 02 December 2016) and Underwood et al. (US20120196279).
Claims 1-18 of U.S. Patent No. 10,640,818 recites a method comprising providing  target nucleic acid sample; ligating at least one stem-loop adapter to the target nucleic acids; denaturing the adapter-ligated target nucleic acids using a polymerase complex that has rendered a portion  of the target nucleic acid single stranded and capturing the polymerase-complexed target nucleic acids with “capture-hook” oligonucleotides to isolate target nucleic acids of interest, which are subsequently sequenced.
 The method of claims 1-18 of U.S. Patent No. 10,640,818 does not expressly teach removing capture oligonucleotides as recited in instant claim 1.
 However, as noted in the current rejections, the combined teachings of Pham et al. and Tsai et al. meet the requirements of claims 1-3, 9, 12, 14, 17, 20, 26, 29, 31 and 36-38. The combined teachings of Pham et al., Tsai et al. and Weng et al. meet the requirements of claims 6, 9 and 25. The combined teachings of Pham et al., Tsai et al. and Underwood et al. meet the requirements of claims 21 and 22. 
Therefore, as U.S. Patent No. 10,640,818 recites methods of target enrichment, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-18 of U.S. Patent. No. 10,640,818 to include the teachings of Pham et al., Tsai et al., Weng et al. and Underwood et al. as discussed in the current rejections because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of enriching for nucleic acids comprising a target sequence from a mixture of nucleic acids.

Application No. 16/828,741
Claims 1-3, 5, 6, 9, 12, 14, 17, 20-22, 29, 31 and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-55 of copending Application No. 16/828,741 in view of Pham et al. (WO2014071070);Tsai et al. (WO2016028887); Weng et al. (WO2017096322; filed 02 December 2016) and Underwood et al. (US20120196279).
Claims 36-55 of copending Application No. 16/828,741 recites a method comprising providing  target nucleic acid sample; ligating at least one stem-loop adapter to the target nucleic acids ; denaturing the adapter-ligated target nucleic acids using a polymerase complex that has rendered a portion  of the target nucleic acid single stranded and capturing the polymerase-complexed target nucleic acids with “capture-hook” oligonucleotides to isolate target nucleic acids of interest, which are subsequently sequenced.
 The method of claims 36-55 of copending Application No. 16/828,741 does not expressly teach removing capture oligonucleotides as recited in instant claim 1.
However, as noted in the current rejections, the combined teachings of Pham et al. and Tsai et al. meet the requirements of claims 1-3, 9, 12, 14, 17, 20, 26, 29, 31 and 36-38. The combined teachings of Pham et al., Tsai et al. and Weng et al. meet the requirements of claims 6, 9 and 25. The combined teachings of Pham et al., Tsai et al. and Underwood et al. meet the requirements of claims 21 and 22. 
Therefore, as copending Application No. 16/828,741 recites methods of target enrichment,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 36-55 of copending Application No. 16/828,741 to include the teachings of Pham et al., Tsai et al., Weng et al. and Underwood et al. as discussed in the current rejections because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of enriching for nucleic acids comprising a target sequence from a mixture of nucleic acids.
This is a provisional nonstatutory double patenting rejection.





Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
 Regarding the requirement of providing  a hairpin adapter comprising a nucleic acid synthesis primer binding site at the first end; hybridizing a synthesis primer to the nucleic acid synthesis primer binding site in the hairpin adapter of the nuclei acids; and placing the hybridized nucleic acids in a nucleic acid synthesis reaction mixture comprising a strand-displacing nucleic acid polymerase to generate a nascent nucleic acid strand on one strand of the double-stranded nucleic acid insert of the nucleic acids, thereby displacing the complementary strand of the nucleic acids. contacting the displaced complementary strand of the nucleic acids to one or more capture probes comprising a retrieval region and a capture region specific for the target sequence, wherein the contacting is under conditions that allow sequence-specific binding of the capture region to the target sequence; isolating nucleic acids bound to the one or more capture probes using the retrieval region as recited in amended claim 1:
 As noted in the current rejections, Pham et al. (WO2014071070), which is cited in IDS filed 07 February 2022, teach embodiments comprising providing target fragments ligated with stem loop adapters, wherein the adapter comprises a primer binding site and  contacting adapter-ligated target fragments with polymerase having strand-displacing activity and primers   to “open up” a double stranded target region and generate a nascent strand from the target template. The resulting single-stranded target is then subject to capture by “capture hook” oligonucleotides  comprising complementary sequence to target. Pham et al. also teach the capture hook oligonucleotide is attached to solid support. Isolated target nucleic acids are subsequently removed from capture hook oligonucleotides and subjected to  further analysis including sequencing.
Therefore, the teachings of Pham et al. are applied in combination with the teachings of Tsai et al. to meet the requirements of amended claim 1.
 Furthermore, the teachings of Pham et al. are applied to the double patenting rejections as discussed above.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639